NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JAMIE CAROLE DAVIS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-45
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.

Jamie Carole Davis, pro se.


PER CURIAM.

             Affirmed. See Hatten v. State, 203 So. 3d 142 (Fla. 2016); Robinson v.

State, 37 So. 3d 921 (Fla. 2d DCA 2010).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.